Citation Nr: 1019796	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-35 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 
1991, for the award of service connection and compensation 
for residuals of a left shoulder injury.

2.  Entitlement to a higher initial rating for service-
connected degenerative disc disease of the cervical spine, 
rated 20 percent disabling prior to April 20, 2006; 30 
percent disabling prior to August 14, 2009; and 40 percent 
disabling since August 14, 2009.

3.  Entitlement to an apportionment of compensation during 
periods of incarceration between November 1990 and April 
2004.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to an effective date earlier than August 15, 
2009, for the award of a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
March 1978.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an April 2004 decision by the RO in 
Waco, Texas that granted service connection and assigned a 20 
percent rating for residuals of a left shoulder injury, and 
granted service connection and assigned a 10 percent rating 
for degenerative disc disease of the cervical spine at C6-7, 
both effective October 11, 1991.

The procedural history of the instant appeal is complex, and 
involves prior Board remands in February 1995 and January 
1999 as to the issues of service connection for a left 
shoulder disability and a cervical spine disability.  This 
case also comes to the Board on appeal of a November 1990 RO 
decision that denied service connection for residuals of a 
head injury.  In its January 1999 remand, the Board remanded 
the issue of service connection for residuals of a head 
injury, to include a scar of the left eyelid.  Service 
connection for a scar of the left eyelid was later granted in 
an August 2003 rating decision.

This case also comes to the Board on appeal of a December 
2004 decision by the RO that denied entitlement to a 
retroactive apportionment for the Veteran's dependent 
children during prior periods of incarceration.

In an October 2005 decision, the RO granted an earlier 
effective date of April 16, 1991 for the grant of service 
connection for a cervical spine disability, and granted a 20 
percent rating for the disability as of that date.  In a 
September 2006 rating decision, the RO granted a 30 percent 
rating, effective April 20, 2006.  In a September 2009 rating 
decision, the RO granted a 40 percent rating, effective 
August 14, 2009.  Hence, staged ratings have been assigned 
for this disability during the rating period on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

There is another issue which is not currently in appellate 
status.  In RO decisions dated in February and April 2008, 
the RO denied an increase in a 30 percent rating for service-
connected bilateral pseudophakia.  A notice of disagreement 
was received from the Veteran in May 2008, and a statement of 
the case was issued in July 2008.  The Veteran withdrew his 
appeal as to this issue by a letter dated in August 2008.  
Accordingly, this issue is not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.204, 20.302. 

The issue of entitlement to an earlier effective date for a 
TDIU rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1978 decision, the RO denied 
service connection for a left shoulder disability.  This RO 
decision was not undebatably erroneous.

2.  The Veteran's application to reopen his claim for service 
connection for a left shoulder disability was received by the 
RO on October 11, 1991.  Service connection for a left 
shoulder disability was subsequently granted, effective 
October 11, 1991.

3.  During the period prior to July 28, 1999, the service-
connected cervical spine disability was manifested by no more 
than moderate limitation of motion (without ankylosis or 
vertebral fracture) and no more than moderate intervertebral 
disc syndrome.

4.  During the period from July 28, 1999 to October 7, 1999, 
the Veteran's cervical spine disability was manifested by 
residuals of a compression fracture of the cervical spine 
with moderate limitation of motion of the cervical spine and 
demonstrable deformity of vertebral bodies.

5.  On October 7, 1999, the Veteran underwent cervical spine 
surgery, including arthrodesis, and from that date the 
disability was analogous to no more than favorable ankylosis 
of the cervical spine.
 
6.  During the period from April 20, 2006, the Veteran's 
degenerative disc disease of the cervical spine was 
manifested by forward flexion of the cervical spine to 12 
degrees, with no unfavorable ankylosis of the entire cervical 
spine.

7.  Effective April 20 , 2006, the competent evidence 
demonstrates no more than mild neurologic manifestations of a 
cervical spine disability.

8.  In a June 2004 letter, the RO informed the Veteran of his 
first award of service connection effective in November 1990, 
and of the retroactive reduction of his compensation because 
of the Veteran's incarceration for a felony conviction.

9.  In October 2003 and September 2004, the RO received the 
Veteran's informal claims for apportionment of his disability 
compensation to his children.

10.  In October 2005, prior to the promulgation of a decision 
in the present appeal, the Board received notification from 
the appellant that he wished to withdraw his substantive 
appeal as to the issue of service connection for residuals of 
a head injury.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error (CUE) in the 
August 1978 RO decision that denied service connection for a 
left shoulder disability, and the criteria for an earlier 
effective date are not met. 38 U.S.C.A. §§ 5109A, 5110, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.156(c), 3.400 
(2009).

2.  During the period prior to July 28, 1999, the criteria 
for an evaluation in excess of 20 percent for a cervical 
spine disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5287, 5290, 5293 
(2002).

3.  During the period from July 28, 1999 the criteria for a 
30 percent rating (but no higher) for degenerative disc 
disease of the cervical spine have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Codes 5285, 
5287, 5290, 5293 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

4.  As of April 20, 2006, the criteria for entitlement to a 
separate evaluation of 20 percent for neurologic 
manifestations of degenerative disc disease of the cervical 
spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.124a, Diagnostic Code 8510 (2009).

5.  Apportionment of the Veteran's compensation to R. and K. 
is warranted for verified periods of incarceration during the 
period from November 1, 1990 to April 2004.  38 U.S.C.A. §§ 
5107, 5307, 5313 (West 2002); 38 C.F.R. §§ 3.450, 3.665 
(2009).

6.  As to the issue of service connection for residuals of a 
head injury, the criteria for withdrawal of a substantive 
appeal by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board notes that the Veteran's initial claims for service 
connection for a left shoulder disability and a cervical 
spine disability were pending at the time of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and thus pre-adjudication 
notice (as described above) was not provided as to the (now 
granted) service connection claims.

However, as to the appeals for a higher initial rating for a 
cervical spine disability, and for an earlier effective date 
for service connection for a left shoulder disability, in 
cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided additional notice by letters dated in March 2002, 
September 2005, March 2006 and June 2008, and the claims were 
last readjudicated in a November 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  

Moreover, the Veteran has been given a meaningful opportunity 
to participate effectively in the processing of his claims 
such that any notice error did not affect the essential 
fairness of the adjudication now on appeal. The appellant was 
notified that his claims for service connection were awarded 
with an effective date of October 11, 1991, the date of his 
claims for service connection, (which was later changed to 
April 16, 1991 for the cervical spine disability), and 
initial ratings were assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and for an earlier 
effective date.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law (see 38 
U.S.C.A. § 5110(a)), and he has appealed the effective date 
assigned for the grant of service connection for a left 
shoulder disability.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims. 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

As to the Veteran's assertion that there is CUE in an August 
1978 decision that denied service connection for a left 
shoulder disability, the Board notes that the notice and duty 
to assist provisions of the law are inapplicable to cases 
involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 
165 (2001).  The Board adds that the Veteran has been given 
ample opportunity to present evidence and argument in support 
of his CUE claim, and he has certainly done so, and that VA 
has complied with general due process considerations.  See 38 
C.F.R. § 3.103.

VA has obtained service treatment records and personnel 
records, obtained records from the Social Security 
Administration, obtained private medical records, assisted 
the appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

As for the apportionment claim, this claim is not a claim for 
benefits under 38 U.S.C.A., chapter 51.  Since the Veteran is 
seeking to reverse a decision not to allocate his 
compensation benefits under 38 U.S.C.A., chapter 53, he is 
not a "claimant" within the meaning of the statute.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) (VCAA notice and 
assistance provisions do not apply to chapter 53 proceedings 
involving special provisions relating to benefits).  Thus, 
the notice and assistance provisions are not applicable to 
this issue.

Nevertheless, the Veteran was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of compensation benefits.  In a June 2004 
letter, the RO explained what information was needed to 
establish a claim of dependency.  The November 2005 statement 
of the case provided the appellant with the relevant 
regulations regarding his apportionment claim, and an 
explanation of the reason for the denial of that claim.  VA 
also assisted the Veteran in substantiating his request for 
apportionment.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
voluminous claims file, including the many letters he has 
submitted.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Earlier Effective Date for Service Connection for a Left 
Shoulder Disability 

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (a); 38 C.F.R. § 3.400 (q), (r).

In an April 2004 decision, the RO granted service connection 
and a 20 percent rating for residuals of a left shoulder 
injury, effective October 11, 1991.  The Veteran has appealed 
for an earlier effective date.  He argues that there was 
clear and unmistakable error (CUE) in the August 1978 RO 
decision that denied service connection for a left shoulder 
disability.  He essentially contends that the effective date 
should be in April 1978, or the date of his initial claim.  
He has asserted that the correct facts were not before the RO 
at the time of its August 1978 decision and that the law was 
not correctly applied.  He has also contended that the RO 
improperly or inaccurately denied having relevant service and 
VA records at the time of that decision and afterwards.

The file shows that the RO denied service connection for a 
left shoulder disability in an August 1978 decision, and that 
the Veteran was properly notified of the denial by a letter 
dated in September 1978.  He failed to appeal this decision.  
Thus the August 1978 RO decision is final.  38 U.S.C.A. § 
7105.

An appellant generally can attempt to overcome the finality 
of a prior final decision of the RO or Board in only one of 
two ways:  by a request for revision of an RO or Board 
decision based on clear and unmistakable error (CUE), or by a 
claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc).  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 15 Vet. App. 
302 (2001), 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Even if error is found in the prior decision, for a finding 
of CUE it must be the case that reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Bustos, 179 F.3d at 1380-81.

In 1978, as now, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  


Evidence of record at the time of the August 1978 RO decision 
includes an April 1978 Veteran's Application for Compensation 
or Pension (VA Form 21-526) from the Veteran, in which he 
reported an in-service left shoulder injury in January 1978, 
and treatment in April 1978 at the VA Outpatient Clinic 
(VAOPC) in Lubbock, Texas.  Records on file reflect that the 
RO requested VA medical records from the Lubbock VAOPC in 
April 1978.  In May 1978, the Lubbock VAOPC responded and 
stated that it had no records relating to the Veteran.  By a 
letter to the Veteran dated in May 1978, the RO informed him 
that the Lubbock VAOPC indicated that it had no records.

The Veteran's service treatment records were received by the 
RO in July 1978, and such records include a February 1978 
report of medical history in which the Veteran reported that 
he had a left shoulder injury.  A February 1978 report of a 
medical examination reflects that the Veteran was found 
qualified for Chapter 13 discharge.  A left shoulder 
disability was not diagnosed.  Service treatment records are 
negative for treatment of a left shoulder injury and negative 
for a diagnosis of a left shoulder disability.

In August 1978, the RO made another attempt to obtain any 
additional service treatment records and any available line 
of duty determination, and in an August 1978 response, the 
National Personnel Records Center stated that no additional 
medical records were found, and a line of duty determination 
was not of record.

At the time of the August 1978 decision, the file also 
contained an August 1978 VA examination report, in which the 
Veteran related that he injured his left shoulder in January 
1978 at Camp Drum, and was hospitalized overnight and 
returned to duty.  The examiner diagnosed left shoulder 
injury, history of, with normal X-rays of the left shoulder 
and normal range of motion of the shoulder.

In its August 1978 decision, the RO denied service connection 
for a left shoulder disability, noting that service treatment 
records were negative, and finding that any shoulder 
condition the Veteran had in service had resolved, as no 
residuals were found on VA examination in August 1978.  
Evidence then of record offered some support for this point 
of view, even if some reasonable adjudicators might have 
viewed the evidence otherwise.  It cannot be said that the 
August 1978 RO decision was undebatably erroneous in finding 
no service incurrence of a chronic left shoulder disability.

The Board finds that the file shows the correct facts were 
before the RO when it made its August 1978 RO decision, which 
essentially found that although the Veteran had a left 
shoulder injury in service, there was no current chronic left 
shoulder disability, as required for service connection, and 
the RO correctly applied the governing legal authority.

As noted above, a finding of CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on the current state of the law or with the 
benefit of augmenting the record after the decision in 
question with additional evidence that did not exist at the 
time of the prior adjudication.  Damrel, supra.

Evidence received after the August 1978 RO decision includes 
the Veteran's  August 1978 report of accidental injury, which 
was received by the RO in September 1978.  In this document, 
the Veteran relates that he was the victim of a personal 
assault in January 1978 in which he injured his head, left 
shoulder, and back.

On October 11, 1991, the RO received the Veteran's 
application to reopen a previously denied claim for service 
connection for a left shoulder disability, in which he 
reiterated his prior assertions of an in-service assault in 
1978 at Camp Drum.

In November 1991, the RO sent a request for VA medical 
records dated in 1978 to the VAOPC in Lubbock, Texas.  In 
November 1991, the RO received VA medical records from the 
VAOPC dated from 1978 to 1980.  Such records reflect that in 
April 1978, the Veteran reported that he fell on his left 
shoulder in January 1978, and currently had pain in the 
rotator cuff.  In September 1979, he complained of occasional 
left shoulder pain since a left shoulder injury in January 
1978.  The diagnosis was history of left shoulder injury.  In 
October 1979 he was diagnosed with a left shoulder strain.

In September 1993, the Board received a letter from the 
Department of the Army, enclosing Army military police 
records dated in 1978, regarding a fight involving the 
Veteran at Fort Drum in January 1978.  Such records do not 
refer to a shoulder injury, but note that the Veteran's eye 
and mouth were injured.  

In March 1999, VA received photocopies of private medical 
records reflecting that the Veteran injured his left shoulder 
in a car accident in April 1978 and was seen in the emergency 
room.

Thus, a review of the file demonstrates that the 1978-1980 VA 
medical records, the 1978 private medical records,  and the 
1978 military police records were not in the claims file at 
the time of the August 1978 rating decision.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court) held that VA medical records are in constructive 
possession of the agency.  However, a more recent Court 
holding severely limited the applicability of the Bell 
holding.  Moreover, a subsequent precedent opinion of VA's 
General Counsel (GC) also prohibits consideration of VA 
medical evidence not actually in the claims file at the time 
of the adverse decision.

In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court 
held that the constructive notice rule first announced in 
Bell was not applicable to decisions rendered prior to Bell, 
such as in the instant case, and held that where Court 
opinions formulate new interpretations of the law subsequent 
to an RO decision, those holdings cannot be the basis of a 
valid CUE claim.  Although the Court has recognized that a 
viable CUE claim may be premised on the theory that the RO 
had failed to consider evidence of a high probative value, 
the Court has made it clear that, for such a claim to succeed 
as to an RO decision issued prior to February 1990, the RO 
must have denied the very existence of the evidence.  See 
Glynn v. Brown, 6 Vet. App. 523, 531 (1994) (CUE not found 
where prior decision "did not deny the existence of an in-
service injury" but denied only that "any injury appellant 
may have sustained during service did not aggravate his 
preexisting condition"); cf. Russell, 3 Vet. App. at 319 
(RO's denial of existence of evidence of record constitutes 
undebatable error).

According to VAOPGCPREC 12-95, if, subsequent to a final 
agency of original jurisdiction (AOJ) (i.e., RO) denial prior 
to July 21, 1992, a claim is reopened and benefits awarded, 
the AOJ's failure to consider evidence in VA's possession, 
but not actually in the record before the AOJ, may not form 
the basis for a finding of CUE. In that instance, when a 
claim is subsequently reopened and benefits are awarded, the 
effective date will be the date on which the reopened claim 
was filed, per 38 U.S.C. § 5110(a).  

Governing law thus provides that the constructive notice 
doctrine may not be applied retroactively to VA 
adjudications, and specifically to claims alleging CUE in 
rating decisions dated prior to the Court's issuance of its 
decision in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
i.e. before July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 
22, 29 (1997), vacated and remanded on other grounds sub nom.  
Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel 
v. Brown, 6 Vet. App. at 246; see also Counts v. Brown, 6 
Vet. App. 473, 480 (1994) (CUE cannot be premised upon 
records which appellant alleges should have been in the 
record at the time of the prior adjudications).

Thus, based on this case law and GC opinion, contrary to the 
Veteran's assertions, the VA medical evidence obtained in 
1991, and the military police evidence submitted in 1993, 
both dated prior to August 1978, cannot be the basis for CUE 
as this evidence was not of record at the time of the August 
1978 rating decision, nor can it be considered 
"constructively" of record pursuant to Bell.  Further, in the 
August 1978 rating decision, the RO did not deny the 
existence of such evidence.  In that decision, the RO 
considered the fact that the Veteran injured his left 
shoulder in service, and based its decision on current 
evidence showing no valid diagnosis of a current chronic left 
shoulder disability.  

In conclusion, the Board finds that the August 1978 rating 
decision reasonably was supported by the evidence then of 
record and was not clearly and unmistakably erroneous.  As 
noted, the Veteran first was diagnosed as having a chronic 
left shoulder disability after he filed his successfully 
reopened claim of service connection for a left shoulder 
disability on October 11, 1991.  The submission in November 
1991 of additional VA outpatient treatment records dated 
prior to August 1978, and of additional service military 
police records in September 1993 and dated prior to August 
1978 cannot be the basis of CUE as the records were not in 
the claims file at the time of the August 1978 decision.  
Thus, the correct facts were before the RO in August 1978.  
See Damrel, supra.  It appears that, in asserting that he is 
entitled to an effective date earlier than October 11, 1991 
for a grant of service connection for a left shoulder 
disability based on CUE in the August 1978 rating decision, 
the Veteran merely disagrees with how VA weighed and 
evaluated the facts in August 1978.  The Court has emphasized 
repeatedly that such assertions never rise to the definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. at 96, and Fugo, 6 
Vet. App. at 43-44.  The Board finds that CUE is not shown by 
the record.  In this regard, disagreements as to how evidence 
was weighed and evaluated, or a breach of the duty to assist, 
cannot rise to the level of CUE.  See, e.g., Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Russell v. 
Principi, 3 Vet. App. 310 (1992).  Because the RO properly 
applied the law to the facts in the August 1978 rating 
decision, which denied service connection for a left shoulder 
disability, the Veteran's claim of entitlement to an 
effective date earlier than October 11, 1991 for service 
connection for a left shoulder disability based on a claim of 
CUE in the August 1978, rating decision is denied.  

In support of his appeal for an earlier effective date, the 
Veteran has also asserted that an earlier effective date may 
be assigned for the grant of service connection for a left 
shoulder disability under 38 C.F.R. § 3.156(c).  See the 
Veteran's August 2005 letter.

Under this regulation, if, after VA issues a decision on a 
claim, it receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file at the time of 
the prior decision, VA is required to reconsider the claim 
without regard to the provisions relating to new and material 
evidence.  38 C.F.R. § 3.156(c)(1)).  An award based all or 
in part on the records identified in paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(3).  

Although the military police records dated in 1978 are 
official service department records that existed and were not 
associated with the claims file at the time of the prior 
August 1978 decision, the Board finds that the award of 
service connection for a left shoulder disability in the 
April 2004 rating decision was not based on these records.  
These records do not identify any left shoulder injury, and, 
moreover, as noted in the August 1978 rating decision, VA has 
accepted the fact of an in-service left shoulder injury from 
the date of the Veteran's initial claim in April 1978.  See 
August 1978 VA examination report, August 1978 RO decision.  
The recent decision granting service connection for a left 
shoulder disability was based on medical evidence dated since 
the October 1991 claim that, for the first time, showed a 
chronic left shoulder disability as well as medical opinions 
linking such disability with the already noted service 
injury.  Thus, the service department military police records 
received in 1991 were not the basis of the grant of service 
connection.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for service connection for a left 
shoulder disability may be no earlier than the date the 
application to reopen the claim was received by the VA on 
October 11, 1991.

For the foregoing reasons, the Board finds that the RO 
assigned the correct effective date of October 11, 1991 for 
service connection for a left shoulder disability.  The 
preponderance of the evidence is against the claim for an 
earlier effective date for service connection.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Higher Initial Rating for Degenerative Disc Disease of 
the Cervical Spine

The Veteran contends that his service-connected cervical 
spine disability is more disabling than currently evaluated.

The Board notes initially that the evidence clearly 
demonstrates that the Veteran has had multiple injuries to 
his head, cervical spine, and left shoulder, many of which 
occurred after separation from service, including a motor 
vehicle accident in April 1978, a slip-and-fall injury in 
February 1992, and a motor vehicle accident in July 1999.  
Moreover, the Board finds that the Veteran's credibility is 
questionable, in light of his two convictions for forgery, 
the multiple medical records he submitted to VA with his own 
handwritten amendments (with the purported initials of 
medical providers), and his own conflicting statements.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the unrevised and the revised rating 
criteria (See November 2005 statement of the case), and, 
given the procedural history of this case, the Veteran was 
made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In its April 2004 rating decision, the RO granted service 
connection for  degenerative disc disease of the cervical 
spine at C6-7, effective October 11, 1991 and assigned a 
disability rating of 10 percent under Diagnostic Code 5242.

In an October 2005 decision, the RO granted an earlier 
effective date of April 16, 1991, for the grant of service 
connection for degenerative disc disease of the cervical 
spine at C6-7, and also granted a 20 percent rating for the 
disability as of that date, under Diagnostic Code 5242.  

In a September 2006 rating decision, the RO granted a 30 
percent rating for the service-connected cervical spine 
disability, effective April 20, 2006.  In a September 2009 
rating decision, the RO granted a higher 40 percent rating 
for service-connected degenerative disc disease of the 
cervical spine, effective August 14, 2009.

Hence, the RO has already assigned staged ratings for the 
service-connected cervical spine disability, which has been 
rated as 20 percent disabling from April 16, 1991; 30 percent 
disabling from April 20, 2006; and 40 percent disabling from 
August 14, 2009.  The Board must therefore determine whether 
an evaluation in excess of these amounts is warranted.  In 
doing so, the Board will first consider whether the rating 
criteria in effect prior to September 23, 2002, afford a 
basis for a higher rating.

The Veteran's cervical spine disability includes arthritis 
which is rated based on limitation of motion.  38 C.F.R. § 
4.71a, Codes 5003, 5010. 

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that limitation of motion of the 
cervical spine is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. § 
4.71a, Code 5290 (2002).

The words "slight," "moderate" and "severe," as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  Although the use of similar terminology by 
medical professionals should be considered, it is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 4.2, 4.6.

Under the old criteria, residuals of a vertebral fracture are 
rated 60 percent without cord involvement, with abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the condition is rated in accordance with definite limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).

Under the old criteria, ankylosis of the cervical spine in a 
favorable position warrants a 30 percent rating under 
Diagnostic Code 5287.  A higher rating of 40 percent is 
warranted for ankylosis of the cervical spine in an 
unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2002).

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent rating when 
severe, with recurring attacks and intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). Evaluations under this code took into account both 
limitation of motion and neurological manifestations.  
VAOPGCPREC 36-97.

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is appropriate where 
there is forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  When 
evaluating diseases and injuries of the spine, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Code 5243 as of September 26, 2003.  The new regulation 
directs that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  67 Fed. Reg. 54345(2002); 68 Fed.Reg. 
51454 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, and 
a 40 percent evaluation for a disability with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months. A 20 percent 
evaluation is appropriate for a disability with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Notes provide that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Although the criteria under DC 5290 was less defined than the 
current criteria, as numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometry.  
See supplementary information, 67 Fed. Reg. 56, 509 (Sept. 4, 
2002).  Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria. 

1.  Prior to July 28, 1999

As discussed below, the Board finds that the most appropriate 
Diagnostic Code prior to July 28, 1999 is Diagnostic Code 
5290 (2002).

Private medical records from Texas Tech University Hospital 
Health Sciences Centers reflect that the Veteran was injured 
in a motor vehicle accident in April 1978.  An April 1978 X-
ray study of the cervical spine showed some reversal of the 
cervical curve and some widening of the ligamentous 
attachment between the posterior elements of C5 and C6.

VA medical records reflect that in August 1990, the Veteran 
complained of neck pain for the past three months.  On 
examination, the Veteran had 45 degrees of left  lateral 
rotation and 30 degrees of right lateral rotation.  A VA 
hospital discharge summary dated in December 1990 reflects 
that during the Veteran's time in the domiciliary, he was 
diagnosed with mild cervical degenerative joint disease and 
cervical traction and Feldene were recommended.  The 
pertinent diagnosis was degenerative disc disease, C4-5.  

A January 1991 VA orthopedic consult reflects that the 
Veteran complained of cervical spine pain for three years, 
with numbness of the left arm, neck pain, and headaches.  On 
examination, there was a slight decrease to sensation, with 
no dermatomal pattern in the left arm.  Motor strength 
testing was 5-/5.  Reflexes were equal bilaterally in the 
biceps and triceps.  No abnormalities were shown on 
electromyography/nerve conduction velocity tests in January 
1991.  The diagnostic assessment was cervical spine 
arthritis.


A September 1991 X-ray study of the cervical spine noted that 
the Veteran had a head injury seven months ago, with 
subsequent neck pain and left shoulder numbness.  There was 
an angular kyphosis at C4-5, and moderate narrowing of that 
disk thickness with end plate sclerosis and fairly prominent 
marginal osteophytosis.  There was no spondylolisthesis.  The 
examiner described the degenerative changes at C4-5 as rather 
severe.

Private emergency room records from King's Daughters Hospital 
dated in February 1992 reflect that the Veteran was seen 
after a slip and fall accident at a grocery store, in which 
he fell backwards, striking his head and left shoulder on a 
counter.  A cervical spine X-ray study showed old-appearing 
changes.  The pertinent diagnosis was a cervical strain 
secondary to fall.

A subsequent private neurological examination by G.G., MD, 
dated in February 1992 reflects that deep tendon reflexes in 
the upper extremities were 2+ and symmetric.  There was 
tenderness over the mid and lower paracervical musculature.  
Range of motion was impaired about 50 percent on axial 
rotation to either side, lateral bending, flexion, and 
extension.  The pertinent diagnosis was cervical strain.

A February 1992 VA orthopedic note reflects that the Veteran 
complained of neck pain, and was wearing a soft collar.  On 
examination, he had "not much flexion" due to pain, and 
full extension.  He had pain with rotation.  Motor strength 
was 5/5 bilaterally, with no dermatomal sensory loss, and 
reflexes were 2+ and symmetric.  The examiner opined that he 
doubted the Veteran had cervical radiculopathy.
A subsequent VA X-ray study of the cervical spine dated in 
February 1992 reflects a diagnostic impression of findings 
consistent with longstanding degenerative disc disease at C4-
C5, associated with hypertrophic proliferation, with a 
possibility of nerve root irritation bilaterally at C4, at C6 
on the left and at C7 bilaterally.  An April 1992 VA 
neurosurgery note reflects that on initial testing, there was 
decreased strength in the left upper extremity, but on 
follow-up testing, strength was normal.  There was decreased 
neck range of motion secondary to pain.

A September 1992 VA magnetic resonance imaging (MRI) scan of 
the cervical spine showed spinal stenosis at C4-5 and C5-6, 
partly due to a congenitally narrow canal, with posterior 
protrusion of disc elements without frank herniation but with 
dorsal displacement of the cord.

A September 1993 private report of a neurological evaluation 
from University of Texas, Medical Branch, reflects that the 
Veteran complained of neck pain, headaches, and a burning 
sensation in his arms.  On examination, sensation was grossly 
intact, and motor strength was difficult to assess secondary 
to the Veteran's cooperation/effort.  There was no muscle 
wasting.  Reflexes were symmetrical, with no clonus.  A 
September 1993 X-ray study of the cervical spine showed 
straightening of the lordotic cervical curvature consistent 
with positional changes and/or muscle spasm.  Minimal changes 
of degenerative joint disease were identified, most 
pronounced at the C4-6 vertebral levels.  An April 1994 MRI 
scan of the cervical spine showed marked changes of 
spondylosis from C3-6, most severe at C4-5.  There was disc 
space narrowing, osteophyte formation and subchondral 
sclerosis.  There was at least moderate canal narrowing at 
the C4-5 level with cord flattening.  There was no evidence 
of herniated nucleus pulposus.  

A June 1994 cervical myelogram and computed tomography scan 
showed mild changes of spondylosis in the cervical spine with 
neural foraminal narrowing at C5-6 and C6-7 on the right and 
C4-5 and C6-7 on the left.

At a January 1997 VA orthopedic examination, the Veteran 
reported that he used a cervical collar, and a TENS unit.  On 
examination, range of motion of the neck was as follows:  
flexion to 20 degrees, left rotation to 30 degrees, right 
rotation to 20 degrees, and no extension.  The diagnoses were 
osteoarthritis of the cervical spine with weakness of the 
left arm, and impingement syndrome of the left shoulder.

At a January 1997 VA neurological examination, the diagnosis 
was muscle spasms of the neck, with no objective findings of 
peripheral neuropathy, radiculopathy, or myelopathy.

By a letter dated in June 1997, a private physician, R.R.S, 
MD, noted that upon examination, the Veteran's neck range of 
motion was limited to about 30 percent of normal in all 
directions, with left lateral flexion and left lateral 
rotation producing burning pains and numbness down the left 
upper limb.  On examination, there was no atrophy; the 
Veteran was well-muscled.

An August 1997 VA examination reflects that the examiner 
reviewed the Veteran's claims file and medical records.  He 
stated that the neurologist's work-up revealed that the 
Veteran had absolutely no neurological findings of neck 
injury.  There were no objective findings of peripheral 
neuropathy, no radiculopathy, and no myopathy.
He noted that an orthopedic examination showed osteoarthritis 
of the neck, which was not at all unusual in a man of his 
age.

Private medical records dated from July to October 1999 
reflect that the Veteran was treated for cervical spine 
complaints after a motor vehicle accident on July 13, 1999.  
A July 28, 1999 letter from R.E.G., MD is the first medical 
evidence diagnosing a compression fracture of the cervical 
spine, specifically at C5.  He noted that there was kyphosis 
and angulation at this site, and significant degenerative 
changes at C4-5 and C5-6, with spurring, and also a 
congenitally small canal.  In a September 1999 letter, Dr. G. 
opined that the accident seemed to exacerbate the Veteran's 
preexisting problems.  He noted that an X-ray study showed a 
loss of vertebral height and kyphosis at C5.  An October 7, 
1999 operative report reflects that the Veteran was diagnosed 
with C5 compression fracture and spondylosis with cervical 
radiculopathy at C5-6 and C6-7.  He underwent a cervical 
corpectomy of C5 and C6 with foraminotomies bilaterally at 
C5-6 and C6-7.  He received C4-7 arthrodesis and placement of 
Atlantis plate.  

A review of the file reflects multiple unsuccessful attempts 
to obtain a VA orthopedic examination of the Veteran during 
the years from 1999 to 2002, in some cases as a result of the 
Veteran's inability and/or unwillingness to report for 
examinations, and in some cases due to a difficulty in 
obtaining an examination from a specialist.

During the period prior to July 28, 1999, the evidence shows 
the Veteran's service-connected cervical spine disorder was 
manifested by no more than moderate  limitation of motion and 
complaints of pain on range of motion, which the Board has 
taken into account.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Even with consideration of 
pain, the Board finds that prior to July 28, 1999 the medical 
evidence did not show that the Veteran's cervical spine 
disability was manifested by severe limitation of motion, and 
thus a higher 30 percent rating is not warranted under 
Diagnostic Code 5290 prior to July 28, 1999.  Prior to that 
date, there is also no evidence of ankylosis or vertebral 
fracture of the cervical spine, and thus a higher rating is 
not warranted under Diagnostic Codes 5285 or 5287.  

The Board finds that, prior to July 28, 1999, considering 
limitation of motion of the cervical spine and the associated 
minor neurological symptoms, no more than moderate 
intervertebral disc syndrome is shown prior to October 7, 
1999, even considering the effects of pain. VAOPGCPREC 36-97.  
Such would be rated 20 percent under Code 5293 (2002).  The 
evidence does not show severe recurring attacks with 
intermittent relief, as required for the next-higher rating 
under this code.

In sum, a rating higher than 20 percent is not warranted for 
the cervical spine disability prior to July 28, 1999.

2.  From July 28, 1999 

As of July 28, 1999, the Board finds that the cervical spine 
disability is more appropriately rated under Diagnostic Codes 
5285 and 5290, as a C5 vertebral compression fracture was 
diagnosed on that date.

Impairment from the Veteran's residuals of a cervical spine 
compression fracture clearly does not meet the criteria for a 
60 percent rating under Code 5285, as there is no medical 
evidence of abnormal mobility of the cervical spine during 
the period from July 28, 1999, and thus the condition is to 
be rated based on limitation of motion.  The evidence dated 
since July 28, 1999 suggests the Veteran had moderate 
limitation of motion of the cervical spine, when the effects 
of pain are considered (38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra), and thus a 20 percent rating may be assigned under 
Code 5290.  Even with consideration of pain, the Board finds 
that from July 28, 1999 the medical evidence did not show 
that the Veteran's cervical spine disability was manifested 
by severe limitation of motion, and thus a higher 30 percent 
rating is not warranted under Diagnostic Code 5290.  DeLuca, 
supra.  In addition, bearing in mind the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the evidence from this period 
shows demonstrable deformity of cervical vertebral bodies, 
and thus an extra 10 percent rating is to be added pursuant 
to Code 5285.  Thus, from July 28, 1999 to October 6, 1999, 
the residuals of a cervical spine compression fracture are to 
be rated 30 percent (20 percent for limitation of motion plus 
10 percent for demonstrable deformity of vertebral bodies).

In sum, the Board grants a higher rating of 30 percent for 
the service-connected cervical spine disability, rating as 
residuals of compression fracture of the cervical spine, 
effective on July 28, 1999.  Diagnostic Code 5285 (2002).  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  38 U.S.C.A. § 5107(b).

As noted above, the Veteran underwent surgical arthrodesis of 
the cervical spine on October 7, 1999.  [Arthrodesis is "the 
surgical fixation of a joint by a procedure designed to 
accomplish fusion of the joint surfaces by promoting the 
proliferation of bone cells; called also artificial 
ankylosis."  See Dorland's Illustrated Medical Dictionary, 
30th Edition, (2003), at page 156.]

Hence, the Board finds that from October 7, 1999, the 
Veteran's cervical spine disability may also be rated under 
Diagnostic Code 5287, pertaining to ankylosis of the cervical 
spine.  However, a review of the medical evidence from 
October 7, 1999 to August 14, 2009 (the effective date of the 
current 40 percent rating) does not show that the criteria 
for the next-higher 40 percent rating have been met under 
Diagnostic Code 5287, as the medical evidence does not show 
that the Veteran has unfavorable ankylosis of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Under the old rating criteria, the medical evidence dated 
from July 28, 1999 to August 14, 2009 shows that the 
Veteran's cervical spine disability was manifested by no more 
than moderate intervertebral disc syndrome, even considering 
the effects of pain. VAOPGCPREC 36-97.  Such would be rated 
20 percent under Code 5293 (2002).  The evidence does not 
show severe recurring attacks with intermittent relief, as 
required for the next-higher 40 percent rating under this 
code.

An April 2002 private X-ray study of the cervical spine 
showed bony plug and anterior compression plate at C4-6.  The 
alignment was normal.  The oblique views demonstrated at 
least mild bony foraminal stenosis at multiple levels, from 
C5-8 bilaterally.  The diagnostic impression was postsurgical 
changes with fusion of the lower cervical spine and foraminal 
stenosis related to bony hypertrophic change.

Private medical records from R.S.B., MD dated in August 2002 
reflect that the Veteran complained of back pain.  On 
neurological examination, reflexes in the biceps, triceps, 
brachioradialis and finger jerks were 1+ and symmetrical.  
There was no drift, atrophy, fasciculations or weakness in 
any of the muscles of the upper extremities.  Sensation was 
intact to light touch, pinprick and vibration in the upper 
extremities.  The diagnoses were bilateral frozen shoulders 
and status postoperative C5-6 corpectomy.  

A January 2003 VA outpatient treatment record reflects that 
the Veteran had moderate limitation of flexion and rotation 
of the cervical spine.

At a July 2003 VA spine examination, range of motion of the 
cervical spine was as follows:  flexion to 30 degrees, 
extension to 35 degrees, left and right rotation to 45 
degrees, and left and right lateral bending to 20 degrees.  
There was no further decrease in motion due to an increase in 
pain, weakness, or fatigability.  The examiner indicated that 
the range of motion was partially restricted due to a prior 
cervical spine fusion.  There was objective evidence of 
painful motion, and no spasm or weakness in the cervical 
spine.  There was tenderness over the mid cervical spine, and 
no postural abnormalities or fixed deformity.  There was no 
abnormality of the musculature of the neck.  On neurological 
evaluation of the upper extremities, there were no 
paresthesias or numbness.  Grip strength in the left hand was 
4/5.  There was no wasting of the intrinsic or extrinsic 
muscles in the upper extremities.  An X-ray study showed 
evidence of anterior decompression with corpectomy of C5-6 
and fusion from C4-6 with bone graft.  The neck was fused 
"nicely."  Cervical spine from C1-3 was normal.  At C6-7 
there was evidence of degenerative disc disease.  The 
diagnostic impression was painful and stiff neck with 
residuals of cervical spine surgery performed in 1999.

At an April 20, 2006 VA examination, the Veteran reported 
that 5 to 8 days a month he was totally incapacitated and 
unable to get out of bed.  On examination, range of motion of 
the cervical spine was as follows:  flexion to 10 degrees, 
extension to 25 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 18 degrees, left lateral rotation to 
35 degrees and right lateral rotation to 29 degrees.  The 
following motions were additionally limited by pain:  left 
lateral flexion to 22 degrees, right lateral flexion to 15 
degrees, and right lateral rotation to 20 degrees.  Motor 
strength was 4/5 in the upper extremities.  Sensation was 
normal in the upper extremities, with the exception of 
pinprick in the left upper extremity, which was impaired.  
Reflexes in the upper extremities were 1+ (hypoactive).  An 
X-ray study showed status post anterior cervical fusion from 
C4-7, stable, and slight worsening of the degenerative joint 
disease at C3-4.  The diagnosis was degenerative disc 
disease, cervical spine status post fusion C6-7.

By a statement dated in July 2008, the Veteran said his 
cervical spine was very painful.  He said that for the past 
two years, he was totally incapacitated 7 to 10 days a month.

At a September 2008 VA spine examination, range of motion of 
the cervical spine was as follows:  flexion to 15 degrees, 
extension to 12 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 10 degrees, right lateral rotation to 
18 degrees, and left lateral rotation to 14 degrees.  There 
was no additional loss of motion on repetitive use of the 
joint.  An X-ray study showed C4-7 fusion, anterior 
osteophytosis at C3-4, and no acute findings.  The diagnosis 
was surgical fusion of C4-6.

At an August 14, 2009 VA general medical examination, the 
examiner noted that the Veteran wore a neck brace.  He opined 
that there was no spinal ankylosis.  Range of motion of the 
cervical spine was as follows:  flexion to 15 degrees, 
extension to 12 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 18 degrees, right rotation to 18 
degrees, and left rotation to 14 degrees.  There was no pain 
on motion.  The diagnosis was degenerative disc disease of 
the cervical spine with fusion.  The examiner opined that the 
Veteran's cervical fusion prevented him from driving and 
working as a telephone installer which was his last job from 
1980 to 1987.

Considering the cervical spine disability under the revised 
rating criteria effective on September 23, 2002, Note (1) to 
the amended version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the criteria for the most appropriate diagnostic code 
or codes, and neurologic disabilities should be evaluated 
separately using the criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002) and 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (effective September 26, 2003).

During the period from September 23, 2002 and throughout the 
rating period on appeal, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least 6 weeks during 
a previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, and renumbered as Diagnostic Code 
5243 on September 26, 2003, cannot serve as a basis for a 
higher rating on the basis of incapacitating episodes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

As noted above, under the revised spine rating criteria 
effective on September 26, 2003, a 40 percent rating may be 
assigned for unfavorable ankylosis of the entire cervical 
spine, and a 30 percent evaluation may be assigned for 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).

The Board finds that, during the period from April 20, 2006 
the competent clinical evidence of record supports a 30 
percent rating for the orthopedic manifestations of the 
cervical spine disability, as forward flexion of the cervical 
spine was limited to 12 degrees.  The Board finds that 
despite the findings of the RO in its September 2009 
decision, unfavorable ankylosis of the entire cervical spine 
is not demonstrated throughout the rating period on appeal, 
and thus a higher 40 percent rating is not warranted for 
orthopedic manifestations under Diagnostic Code 5242 (2009).  
However, as discussed below, the Board finds that a separate 
rating is warranted for objective neurological abnormalities 
as of April 20, 2006.

The Board will now assess the appropriate rating for the 
Veteran's neurological manifestations of his service-
connected cervical spine disability.  His neurological 
complaints and the clinical findings relate to the upper 
extremities.  Thus, Diagnostic Codes 8510-8519 are 
potentially applicable.  The Board finds that the medical 
evidence, detailed above, demonstrates no more than mild 
neurological manifestations of the Veteran's cervical spine 
disability.

In light of the neurological manifestations shown on 
examination in April 20, 2006, the Board finds that the 
Veteran is entitled to a 20 percent rating under Diagnostic 
Code 8510, pertaining to mild incomplete paralysis of the 
upper radicular group (5th and 6th cervicals), for the 
neurologic manifestations of the disability at issue.  
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2009).

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, the currently assigned 20 
percent rating is appropriate prior to July 28, 1999.  
Beginning July 28, 1999, the Veteran is entitled to a single 
30 percent rating for the service-connected cervical spine 
disability, under the old rating criteria.  Beginning April 
20, 2006, the Veteran is entitled to a 30 percent rating, but 
not higher, for orthopedic manifestations of the cervical 
spine disability under the amended schedule for rating spine 
disabilities, and a separate 20 rating for associated 
objective neurological manifestations.  

The Board has assigned staged ratings based on factual 
findings that show distinct time periods where the cervical 
spine disability exhibited symptoms that warranted different 
ratings.  See Fenderson, supra.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected cervical spine disability are adequate and 
referral for an extraschedular rating is unnecessary.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

C.  Apportionment During Prior Periods of Incarceration

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

Under certain circumstances, veteran's compensation may be 
apportioned to dependents, including dependent children.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.665(e).  When a 
veteran's compensation is reduced due to incarceration, VA 
will inform the veteran of the rights of the veteran's 
dependents to an apportionment while the veteran is 
incarcerated. 38 C.F.R. § 3.665(a).  Apportionment shall be 
effective the date of the reduction of the payments, if an 
informal claim for apportionment is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of a VA 
request for information.  Otherwise, payments may not be made 
for any period prior to the date of receipt of a new informal 
claim.  38 C.F.R. § 3.665(f).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Records on file reflect that the Veteran's stepchild N. has 
not lived with him since 1983.  Her birth certificate, 
received in June 1996, does not name her father, and her 
birth date is October 1, 1974.  The Veteran has asserted that 
he is her father.  His children include R1. (born on October 
20, 1972), R2. (born on November 13, 1976), K. (born on 
September 6, 1979), and S. (born on August 16, 1980).

The Veteran receives VA disability compensation.  In an 
August 2003 rating decision, the RO granted service 
connection for pseudoaphakia, rated 30 percent disabling from 
October 17, 1990.  The Veteran was subsequently awarded 
service connection and disability compensation for a cervical 
spine disability, effective April 1991, and for a left 
shoulder disability, effective October 1991, and his combined 
disability rating was increased.  Prior to the August 2003 
rating decision, the Veteran had not been service-connected 
for any disabilities.

By a letter received in October 2003, the Veteran stated that 
he was incarcerated from June 1993 to October 1996, and 
requested an apportionment for his four dependent children 
during this period.

Records from the Texas Department of Criminal Justice reflect 
that the Veteran was incarcerated in April 1991 and released 
in February 1992, incarcerated again in October 1992 and 
released in October 1996, incarcerated in February 2001 and 
released in November 2002, and incarcerated from April 2003 
to June 2003.

By a letter to the Veteran dated in June 2004, the RO 
notified him of his awards of service connection, and advised 
him of his monthly entitlement amounts during the period from 
November 1, 1990 (the first day of the month following the 
establishment of service connection).  The Veteran was 
advised that during some periods since November 1, 1990, some 
of his disability compensation was withheld due to periods of 
incarceration for a felony.  He was advised that he was being 
paid as a single veteran with no dependents, because 
additional information, including social security numbers and 
evidence of school attendance, was needed to establish his 
children as dependents.

In August 2004, the Veteran submitted a list of his 
dependents, including N., R2., K., and S.  He provided social 
security numbers only for R2. and K.

By a letter to the Veteran dated in September 2004, the RO 
requested social security numbers for R1., N., and S., and a 
copy of S's birth certificate showing that the Veteran was 
her father.

By a statement dated in September 2004, the Veteran requested 
a retroactive apportionment of his disability compensation, 
during periods of incarceration from October 1991 to February 
1992, and from June 1993 to October 1996.

In December 2004, the RO informed the Veteran that it had 
denied the claim for apportionment of the Veteran's benefits 
to his children during his prior periods of incarceration.  
The RO stated that he was not entitled to benefits during the 
incarceration periods, and that therefore there were no 
benefits to apportion.  The RO notified him that R2. and K. 
had been added to his award as dependents effective November 
1, 1990.

The Board finds that the Veteran's September 2004 informal 
claim for apportionment was received within one year after 
the RO's June 2004 letter, in which the RO informed him of 
the retroactive award of compensation and reduction of his 
disability compensation during prior periods of 
incarceration.  The Veteran provided necessary information to 
the RO regarding two of his dependents in August 2004.  In 
this regard, the Board notes that the RO added two of the 
Veteran's children to his compensation award effective 
November 1, 1990.  As an informal claim for apportionment was 
received on a timely basis, payment of apportionment to the 
Veteran's established dependents (R2. and K.0 during prior 
periods of incarceration is warranted, effective on the date 
of the reduction of the payments.  38 U.S.C.A. § 5313; 
38 C.F.R. § 3.665.


Service Connection for Residuals of a Head Injury

In a November 1990 decision, the RO denied service connection 
for residuals of a head injury.  A notice of disagreement was 
received from the appellant as to this issue in August 1991.  
A statement of the case was issued in June 1992.  A 
substantive appeal was received from the appellant in January 
1993.  This claim was remanded by the Board in February 1995 
and January 1999.

The RO granted service connection for a scar of the left 
eyelid in an August 2003 rating decision, and granted service 
connection for bilateral pseudoaphakia, both found to be due 
to head trauma in service.

As to the claim for service connection for other residuals of 
a head injury, the Board notes that under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
The appellant, via a letter received by the RO in October 
2005, has withdrawn his appeal as to the issue of service 
connection for any other residuals of a head injury and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.


ORDER

The claim of CUE in an August 1978 RO decision, which denied 
service connection for a left shoulder disability, is denied.

An effective date prior to October 11, 1991 for the grant of 
service connection for a left shoulder disability is denied.

A higher 30 percent rating for degenerative disc disease of 
the cervical spine is granted effective July 28, 1999, 
subject to governing criteria applicable to the payment of 
monetary benefits.

From April 20, 2006, a separate 20 percent rating for 
neurological manifestations of degenerative disc disease of 
the cervical spine is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to apportionment of the Veteran's disability 
compensation to his  children R2. and K. while the Veteran's 
compensation was reduced during prior established periods of 
incarceration during the period from November 1, 1990 to 
April 2004, is granted.

The appeal of the RO's denial of service connection for 
residuals of a head injury is dismissed.


REMAND

In a September 2009 rating decision, the RO granted 
entitlement to a TDIU rating, effective August 14, 2009.  The 
Board construes a November 2009 written report of contact 
summarizing a telephone call from the Veteran as a timely 
notice of disagreement with the effective date assigned for 
the TDIU rating.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim for an earlier effective 
date for the grant of a TDIU rating is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran and his representative, addressing 
the issue of entitlement to an effective 
date prior to August 14, 2009 for the 
grant of a TDIU rating.  The Veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal. 38 C.F.R. § 20.302(b).  
Then, only if an appeal is timely 
perfected, should the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


